967 A.2d 840 (2008)
198 N.J. 372
In the Matter of Bincy Y. ABRAHAM, an Attorney at Law (Attorney No. XXXXXXXXX).
D-203 September Term 2007.
Supreme Court of New Jersey.
September 4, 2008.

ORDER
This matter having been duly presented to the Court, it is ORDERED that BINCY Y. ABRAHAM of MARLTON, who was admitted to the bar of this State in 1998, and who was suspended from the practice of law for a period of three months effective January 4, 2008, by Order of this Court filed December 6, 2007, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent shall: (1) enroll in and complete the Institute for Continuing Legal Education's Core Course in Real Estate within one year after the filing date of this Order, (2) practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court, and (3) submit to the Office of Attorney Ethics quarterly reconciliations of her attorney accounts for a period of two years and until the further Order of the Court.